By the Court.

Jenkins, J.,
delivering the opinion.
A view which shows the materiality of the notes introduced in evidence by the defendant, and which removes all the difficulties stated by the plaintiff, and reconciles the testimony of the witness, Ward, with the other facts in the case, is this: Jesse Ward being jointly interested with Burch in a debt which Burch held against Miles Ward, and which was unreduced to judgment, agreed with Miles that the debt should be considered as paid whenever Miles should take up these notes wherein Jesse was principal and Miles security. There was delay in taking up the notes, and the Burch debt remaining.unpaid, went to judgment. After judgment Miles took up the notes, and thereby paid the judgment un*143der the agreement which had begun before judgment and continued after it. This view is consistent with all the evidence in the case, and we think the verdict in conformity with it ought not to be disturbed, and that the notes in support of it were properly admitted.
Judgment affirmed.